Citation Nr: 0301998	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  97-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served as a member of reserve components from 
May 1963 to July 1970, and from February 1978 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  

The Board notes that the appellant also perfected an appeal 
of a March 1995 denial of entitlement to service connection 
for a left ankle disability.  However, the appellant later 
withdrew his appeal with respect to this issue when he 
appeared at a hearing held in April 1997.  Consequently, the 
Board will not review that issue.  

By a July 1998 action, the Board remanded this case for 
additional development.

The Board notes that the issue of entitlement to service 
connection for a low back disability was subsequently granted 
by the RO in an October 2001 rating action.  Therefore, this 
issue is no longer before the Board.  


FINDING OF FACT

The appellant does not have a diagnosed right knee, left 
knee, or right ankle disability.  




CONCLUSION OF LAW

The appellant does not have a right knee, left knee, or right 
ankle disability that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records are sparse and 
essentially consist of reports of medical history, dated in 
March 1986, October 1987, September 1989, and January 1991, 
and reports of medical examination, dated in March 1986, 
October 1987, September 1989, and January 1991.  These 
reports are negative for any complaints or findings of a 
right ankle disability.  In addition, with the exception of 
the January 1991 Report of Medical History, the above-noted 
reports are negative for any complaints or findings of either 
a right knee disability or a left knee disability.  In the 
January 1991 Report of Medical History, in response to the 
question of whether the appellant had ever had or if he 
currently had a "trick" or locked knee, the appellant 
responded "yes."  At that time, it was noted that the 
appellant had knee problems and a history of a paratrooper 
injury of his right knee in 1979.  It was indicated that he 
had variable and unpredictable pain.  In the Report of 
Medical Examination, dated in January 1991, the appellant's 
lower extremities were clinically evaluated as normal.  

In September 1994, the RO received a copy of DA Form 2173, 
Statement of Medical Examination And Duty Status, which 
showed that in June 1978, the appellant injured his right 
knee while making a "PLF" (parachute landing fall) during 
an airborne operation at annual training at Fort Chaffee in 
Arizona.  According to the form, following the injury, the 
appellant was diagnosed with a sprain of the right knee.  

In February 1995, the appellant underwent a VA Joints 
examination.  At that time, he stated that he was a 221/2-year 
veteran paratrooper who had served seven years on jump 
status.  The appellant indicated that he had chronic 
stiffness and pain in his knees and right ankle.  He noted 
that he had a history of recurrent right ankle sprains and 
was "casted" twice for the sprains.  Upon physical 
examination, the right ankle was stable to varus and valgus 
stress, and anterior drawer testing was negative.  The knees 
were also examined, and there was no effusion.  There was 
mild crepitus bilaterally on range of motion, but he had no 
significant pain on patellofemoral compression or on 
palpation of the patellofemoral or tibiofemoral joint lines.  
His knees were both stable to varus and valgus, and anterior-
posterior stressing, with a negative pinch test and negative 
McMurray's testing.  The diagnoses were of the following: (1) 
bilateral knee pain, and (2) right ankle pain, status-post 
multiple lateral ligament sprains.  In regard to the 
appellant's bilateral knee pain, the examining physician 
stated that there was minimal clinical evidence of 
significant arthritis.  In regard to the appellant's right 
ankle pain, the examiner noted that the ankle was currently 
stable, but that the appellant did report stiffness.  
According to the examiner, there was mild swelling.  

In February 1995, the appellant underwent a VA general 
examination.  Following the examination, the pertinent 
diagnoses were chronic right ankle pain and bilateral knee 
pain.  X-rays of the appellant's right ankle and knees were 
negative.  

In April 1997, the RO received copies of the appellant's 
service medical records, dated in October 1963, and from June 
1978 to November 1982.  The records include an Individual 
Sick Slip (DD Form 689), dated in June 1978, which shows that 
at that time, it was noted that the appellant had a sprain or 
possible cartilage tear in his right knee.  The records 
include another Individual Sick Slip (DD Form 689), dated in 
June 1981, which shows that at that time, it was noted that 
the appellant had discomfort to pressure in his left knee and 
that he had recently injured his left knee parachuting.  An 
x-ray of the left knee was negative.  

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had initially injured 
his left knee in September 1968, during a parachute jump.  
(Transcript (T.) at page (pg.) 7).  The appellant stated that 
he was subsequently examined, but that it was determined that 
it was not the sort of injury that required hospitalization.  
(Id.).  He indicated that he injured his left knee again in a 
June 1981 parachute jump.  (T. at pages (pgs.) 7 & 8).  
According to the appellant, in regard to his right knee, he 
reported that he had initially injured his right knee in the 
"early summer of 1970" during another parachute jump.  (T. 
at pg. 9).  The appellant revealed that he received treatment 
which involved an ace wrap and crutches, and that he was 
placed on limited duty for several weeks.  (Id.).  He stated 
that he injured his right knee again in June 1978, also 
during a parachute jump.  (T. at pgs. 9 & 10).  The appellant 
testified that at present, he suffered from chronic bilateral 
knee pain.  (T. at pg. 8).  In regard to his right ankle, he 
indicated that in 1981, he injured his right ankle during a 
field exercise.  (T. at pg. 11).  According to the appellant, 
his ankle was subsequently placed in a cast for three weeks.  
(T. at pg. 11).  He noted that at present, he suffered from 
chronic right ankle pain.  

In October 1998, the appellant submitted lay statements from 
the following people:  (1) E.V., the appellant's friend from 
service, (2) C.S., the appellant's friend from service, and 
(3) J.G.M., the appellant's friend from college.  The 
statements support the appellant's contentions that during 
service, he injured his knees and right ankle and 
subsequently suffered from chronic bilateral knee and right 
ankle pain.

In October 1998, the RO received a private medical statement 
from M.R.B., M.D., dated in June 1998.  In the statement, Dr. 
B. indicated that he had reviewed x-rays that the VA had used 
in judging the appellant's claims for disability.  Dr. B. 
stated that an x-ray of the appellant's right ankle, dated in 
February 1995, showed little evidence of degenerative joint 
disease and that the bones appeared intact.  Joint spaces 
were of normal width.  Dr. B. reported that an x-ray of the 
appellant's right knee, dated in February 1994, showed no 
bony abnormalities and that the joint space was not narrowed.  
There was no evidence of osteophytes.  No fractures, air, or 
foreign bodies were present.  According to Dr. B., an x-ray 
of the appellant's left knee, dated in February 1995, showed 
no bony abnormalities and that the joint space was not 
narrowed.  There was no evidence of osteophytes, fractures, 
air, or foreign bodies.  

In December 1998, the appellant submitted a statement from 
B.D., his ex-wife, and in March 1999, he submitted a 
statement from T.O.F., a friend from the military. The 
statements support the appellant's contentions that during 
service, he injured his knees and right ankle and 
subsequently suffered from chronic bilateral knee and right 
ankle pain.  

In September 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that, while he was in the military, his Military 
Occupational Specialty (MOS) was as a paratrooper.  (T. at 
pgs. 5 & 6).  The appellant stated that as a paratrooper, he 
made between 150 and 175 parachute jumps.  (T. at pg. 5).  He 
noted that due to the numerous parachute jumps he made during 
service, he developed chronic bilateral knee and right ankle 
pain.  (T. at pg. 13).  

At the appellant's September 2000 Travel Board hearing, the 
appellant submitted a private medical statement from G.G.M., 
M.D., dated in September 2000.  In the statement, Dr. M. 
indicated that the appellant was an army veteran with over 20 
years of service that included several years of service as a 
paratrooper.  Dr. M. stated that according to the appellant, 
while he was in the military, he suffered numerous knee and 
right ankle injuries and sprains.  At present, the appellant 
indicated that he had chronic bilateral knee and right ankle 
pain.  Dr. M. reported that symptoms of anterior knee pain 
were common among paratroopers and that studies showed that 
the stress on the knees was high during parachute landing 
falls, resulting in high injury rates.  It was Dr. M.'s 
opinion that the appellant's symptoms were more likely than 
not the result of repetitive trauma to the soft tissues of 
the knees while in the military.  Dr. M. further stated that 
symptoms of ankle pain resulted from numerous sprains and 
strains that had damaged soft tissues of the right ankle.  
According to Dr. M., ankle injuries were on the "top" of 
most lists of injuries to paratroopers in the military.  
Therefore, it was Dr. M.'s opinion that the appellant's 
condition of the ankles was more likely than not the result 
of injury incurred while performing military parachute 
landing falls.  

A VA examination was conducted in April 2002.  At that time, 
the appellant stated that while he was in the military, he 
was a paratrooper and suffered numerous bilateral knee and 
right ankle injuries and sprains.  The appellant stated that 
at present, he had chronic bilateral knee and right ankle 
pain.  Upon physical examination, both knees were stable on 
varus and valgus stressing.  There was no joint line 
tenderness or effusion.  Both ankles were stable on the 
drawer test, and there was no tenderness or swelling noted.  
X-rays of the appellant's right and left knees were reported 
to be within normal limits.  X-rays of the appellant's right 
ankle were interpreted as showing no evidence of recent 
fracture, dislocation, or other bony abnormality.  The 
impression was of an essentially negative right ankle.  
Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following: (1) bilateral knee pain, with unremarkable 
examination and x-rays, and (2) complaints of right ankle 
pain, with normal examination and plain films.  The examiner 
noted that certainly, impacts sustained in parachute jumps 
were one source of trauma that through the years could 
contribute to wear and tear arthritis.    

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In the instant case, the appellant contends that while he was 
in the military, he was a paratrooper and suffered numerous 
bilateral knee and right ankle injuries, including sprains.  
The appellant maintains that because of his numerous 
bilateral knee and right ankle injuries, he developed chronic 
bilateral knee and right ankle pain.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
he currently suffers from bilateral knee disabilities, and a 
right ankle disability, and that his bilateral knee and right 
ankle disabilities are related to service, is not competent 
evidence.  

The Board recognizes that the evidence of record includes lay 
statements from the appellant's friends and his ex-wife.  To 
the extent such statements are offered to establish that the 
appellant currently suffers from bilateral knee and right 
ankle disabilities which are related to service, such 
statements do not constitute competent evidence with respect 
to medical diagnosis or nexus.  As lay people without medical 
expertise, they are not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the cause of a disability.  See Espiritu, 2 Vet. App. at 
492, 494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing current medical diagnosis 
of either a right knee disability, a left knee disability, or 
a right ankle disability.  The Board recognizes that the 
appellant's service medical records show that in June 1978, 
the appellant injured his right knee while making a PLF and 
was diagnosed with a sprain of the right knee.  The records 
also reflect that in June 1981, the appellant injured his 
left knee parachuting.  The Board notes that at that time, an 
x-ray of the left knee was negative.  In addition, the Board 
also recognizes the appellant's testimony in his April 1997 
hearing at the RO and in his September 2000 Travel Board 
hearing, that while he was in the military, he was a 
paratrooper and suffered numerous bilateral knee and right 
ankle injuries.  However, despite the many injuries, there is 
no disability diagnosed for which service connection may be 
granted.  

In this case, the Board recognizes that at the appellant's 
February 1995 VA examination, the appellant was diagnosed 
with bilateral knee pain, and the examiner stated that in 
regard to the appellant's bilateral knee pain, there was 
minimal clinical evidence of significant arthritis.  However, 
the Board observes that x-rays of the appellant's knees were 
taken at the time of the February 1995 VA examination and 
they were reported to be negative.  The Board also notes that 
in the appellant's February 1995 examination, the appellant 
was diagnosed with right ankle pain, and x-rays of his right 
ankle were reported to be negative.  In addition, in the 
private medical statement from Dr. M.R.B., dated in October 
1998, Dr. B. stated that an x-ray of the appellant's right 
ankle, dated in February 1995, showed little evidence of 
degenerative joint disease and that the bones appeared 
intact.  Dr. B. further noted that x-rays of the appellant's 
knees, dated in February 1995, were also negative.  

The Board notes that at the appellant's most recent VA 
examination, dated in April 2002, the diagnoses were the 
following:  (1) bilateral knee pain, with unremarkable 
examination and x-rays, and (2) complaints of right ankle 
pain, with normal examination and plain films.  In addition, 
the Board observes that, although the examiner stated that 
impacts sustained in parachute jumps were one source of 
trauma that through the years could contribute to wear and 
tear arthritis, the examiner did not diagnose the appellant 
with arthritis.  Moreover, although in the private medical 
statement, dated in September 2000, Dr. M. opined that the 
appellant's symptoms of bilateral knee and right ankle pain 
were more likely than not the result of repeated injury 
incurred while performing military parachute landing falls, 
again, the Board observes that no diagnosis of underlying 
disability was provided.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has had occasion to address what constitutes a 
disability.  A symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In this case, there are subjective 
complaints of pain without confirmation of underlying 
pathology.  Therefore, in light of the above, the Board 
concludes that without any current clinical evidence 
confirming the presence of a left knee disability, a right 
knee disability, or a right ankle disability, service 
connection must be denied.  Rabideau, 2 Vet. App. at 141, 
143.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claims addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case. This is so because the 
requirements of the law have been satisfied.  In this regard, 
the Board notes that there is no indication that there is 
additional evidence that has not been obtained and that would 
be pertinent to the present claims.  The evidence of record 
includes the appellant's service medical records, a February 
1995 VA examination report, a February 1995 VA examination 
report, a private medical statement from Dr. M.R.B., dated in 
June 1998, a private medical statement from Dr. G.G.M., dated 
in September 2000, an April 2002 VA examination report, 
hearing testimony, and lay statements. 

In the instant case, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member.  In addition, in an April 2001 letter from the 
RO to the appellant, and in a May 2002 rating action, the 
appellant was informed of the enactment of the VCAA and its 
content.  The Board also finds that the discussions in the 
rating decision, the statement of the case, the supplemental 
statements of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claims.  See 38 U.S.C.A. § 5103 (West Supp. 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as noted 
above, pertinent medical records from all relevant sources 
identified by the appellant were obtained by the RO.  In sum, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations. 


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a right ankle 
disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

